Citation Nr: 9933827	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-04 666	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a rash of the 
groin.

2.  Entitlement to service connection for elevated blood 
pressure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable evaluation for the service-
connected residuals of lacerations to the 3rd, 4th, and 5th 
fingers of the right hand, on appeal from the initial 
evaluation.

5.  Entitlement to a compensable evaluation for service-
connected hearing loss of the right ear, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
June 1995.  This appeal arises from a September 1996 rating 
decision of the Pittsburgh, Pennsylvania, RO which denied 
service connection for rash of the groin, elevated blood 
pressure, and tinnitus, and which assigned noncompensable 
disability ratings for the residuals of lacerations to the 
3rd, 4th, and 5th fingers of the right hand and hearing loss of 
the right ear, after granting service connection for the 
same.

The Board of Veterans' Appeals (Board) notes that the 
veteran's appears to have raised the issue of service 
connection for hearing loss of the left ear in its July 1999 
Written Brief Presentation.  The Board observes that this 
claim was previously denied by the RO in a September 1997 
rating action.  The issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for hearing loss of the left ear is not 
inextricably intertwined with the current appeal, and it is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Service medical records show that the veteran was 
diagnosed as having tinea cruris of the groin in service, and 
that he underwent an evaluation for elevated blood pressure.

2.  Medical evidence confirming a current diagnosis of a rash 
of the groin or elevated blood pressure has not been 
presented.

3.  The veteran's claim for service connection for a rash of 
the groin is not plausible.

4.  The veteran's claim for service connection for elevated 
blood pressure is not plausible.

5.  There is medical evidence establishing that the veteran's 
diagnosed tinnitus is a result of his high frequency 
sensorineural hearing loss.

6.  The veteran's scars as a residual of lacerations to the 
3rd, 4th, and 5th fingers of the right hand are nontender, non-
adherent, and well-healed; they do not cause any limitation 
of function.

7.  Upon his most recent audiological examination conducted 
in August 1997, the veteran's right ear hearing loss was 
manifested by an average pure tone threshold at 1,000; 2,000; 
3,000; and 4,000 hertz of 26 decibels, and speech 
discrimination ability was 100 percent.  

8.  Service connection has not been granted for a hearing 
loss of the left ear, and the veteran does not have total 
deafness in both ears.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a rash 
of the groin is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
elevated blood pressure is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  Chronic tinnitus was incurred in service.  38 U.S.C.A. § 
5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999)

4.  The criteria for a compensable rating for the residuals 
of lacerations to the 3rd, 4th, and 5th fingers of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.118, 
and Diagnostic Codes 7803, 7804, and 7805 (1999).

5.  The criteria for a compensable evaluation for the 
service-connected right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107(b), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.383(b), 4.1, 
4.2, 4.7, 4.10, 4.85 including Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his ears, 
eardrums, skin, and upper extremities were normal.  His blood 
pressure 140/78.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
X
5
LEFT
15
15
10
X
5

In May 1979, the veteran cut the 4th finger of his right hand 
while cutting hedges.  There was an avulsion to the 4th 
finger that was a half to three-quarter centimeter deep.  
This wound was cleaned and sutured.  Superficial lacerations 
of the 2nd, 3rd, and 5th phalanges were also observed.  
Subsequent treatment records show that the wound to the 4th 
finger developed a slight infection, but that it eventually 
healed without complications.

A January 1980 treatment note indicated that the veteran was 
seen for complaints of a rash on his medial proximal thigh.  
He was diagnosed as having tinea cruris with isolated macular 
lesions on the left hip.  A similar tinea cruris infection 
was observed and treated in August 1980.

In September 1980, the veteran was evaluated for complaints 
of bilateral ear pain.  He said his ears felt plugged.  His 
nose and left ear appeared congested.  His right ear was 
normal.  The impression was upper respiratory infection and 
otitis media.  Similar symptoms were reported and treated in 
April 1981.

On a Report of Medical Examination dated in July 1981, the 
veteran's ears, eardrums, skin, and upper extremities were 
found to be normal.  His blood pressure was 106/78.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
5
0
5
5
10

In January 1985, the veteran underwent a five-day blood 
pressure screening in order to rule out hypertension.  The 
first day of screening showed a blood pressure of 164/84 on 
the right arm and 140/88 on the left arm.  The second day 
revealed a blood pressure of 124/80 on the right arm and 
130/84 on the left arm.  By the third day, his blood pressure 
was 134/80 on the right arm and 140/80 on the left arm.  A 
blood pressure reading of 118/84 on the right arm and 120/84 
on the left arm was recorded on the fourth day.  Finally, the 
fifth day of screening showed a blood pressure of 130/88 on 
the right arm and 130/84 on the left arm.  The examiner 
stated that the veteran's five day average blood pressure was 
133/83 on the right arm and 132/84 on the left arm.  The 
examiner indicated that the veteran's blood pressure was 
average.

The veteran was afforded a periodic examination in 1990.  His 
ears, eardrums, skin, and upper extremities were reported to 
be normal.  His blood pressure was 136/79.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
25
LEFT
15
10
10
10
30

In April 1994, the veteran underwent a hearing conservation 
examination.  He indicated that he was repeatedly exposed to 
noise from farm equipment, construction equipment, chain 
saws, and power tools.  He reported using hearing protection.  
He denied experiencing ringing in his ears.  According to the 
audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
40
LEFT
10
0
0
0
30

The veteran was afforded another hearing conservation 
examination in January 1995 for the purpose of his service 
discharge.  He gave a history of repeated noise exposure.  He 
again indicated that he did not experience ring in the ears.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
40
LEFT
0
0
0
10
30

An April 1995 note indicated that the veteran's service 
medical records had been reviewed due to his pending 
retirement.  The examiner reported that the veteran was 
qualified for a physical, and that a physical had been 
scheduled.  A note dated the next day indicated that the 
paramedical portions of the veteran's retirement physical had 
been completed.  A report of said examination is not of 
record.

In March 1996, the veteran filed a claim for service 
connection for multiple disabilities including hearing loss, 
a laceration of the fingers, elevated blood pressure, and a 
rash.  He stated that he was exposed to loud noises 
throughout his military career.  He made no reference to 
post-service medical treatment.

In June 1996, the veteran was afforded a series of VA 
examinations.  At his general medical examination, he 
complained of recurrent jock itch.  He reported that he 
caught the 3rd, 4th, and 5th fingers of his right hand in a 
hedge trimmer and sustained some lacerations to those 
fingers.  He said he had been diagnosed as having hearing 
loss.  He stated that he had elevated blood pressure in 
service, but that it went away.  The veteran's blood pressure 
was 140/80 on the right arm.  His ears, tympanic membrane, 
and external canal were normal bilaterally.  There were scars 
present along the mid-digit of the 3rd, 4th, and 5th fingers of 
the right hand.  The range of motion of the right hand was 
normal.  Sensation was intact.  The overall impression was 
"patient with numerous relatively mild complaints."

The veteran was also afforded a VA audiological examination 
in June 1996.  He reported having hearing loss since 1986.  
He said his hearing loss followed a bout of a bilateral ear 
infection with associated bleeding.  He also endorsed mild 
bilateral tinnitus that he believed started at about the same 
time as his ear infection.  He stated he had learned to 
adjust to the tinnitus, and that it did not interfere with 
his daily routine.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
5
40
LEFT
10
0
0
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The veteran was diagnosed as having a moderate sensorineural 
hearing loss at 4000 Hz. in his right ear and a mild 
sensorineural hearing loss at 4000 Hz. in his left ear.

A VA hand examination was also a part of the June 1996 
examination series.  At that time, the veteran reported that 
he worked as a laborer doing construction work.  He said he 
was not under any medical care.  He indicated that he 
sustained laceration of his right hand involving his little, 
ring, and middle fingers.  While sutures were required, he 
denied injuring the underlying tendons, bones, or nerves.  
The veteran reported that he was right-handed, and that he 
had no symptoms of inadequate function of that hand.  He said 
his fingers did not bother him except during cold weather.  
An examination of his hand revealed scarring on the flexor 
aspect of the middle, ring, and little finger.  The scars 
were on the distal flexor aspects of the digits and measured 
approximately a centimeter in length and a couple of 
millimeters in width.  There was full range of motion of the 
affected fingers, both in flexion, extension, lateral, and 
medial movement of the digits.  Good grip of the right hand 
was noted.  The scars were nontender.  The diagnosis was 
history of lacerations of the three fingers of the right hand 
with no functional impairment.

By a rating action dated in September 1996, service 
connection for hearing loss of the right ear and the 
residuals of lacerations to the 3rd, 4th, and 5th fingers of 
the right hand were granted.  Noncompensable disability 
evaluations were assigned.  The claims of service connection 
for tinnitus, elevated blood pressure, and rash of the groin 
area were denied.  The RO determined there was no evidence 
that the veteran complained of tinnitus during his military 
service.  Acknowledging the veteran's service medical records 
did contain findings pertaining to elevated blood pressure 
and a rash of the groin, the RO concluded there were no 
findings pertaining to those conditions post-service.


The veteran was afforded a VA audiological examination in 
August 1997.  He endorsed chronic bilateral tinnitus.  He 
described a high-pitched squeal that had had its onset in 
1992.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
25
50
LEFT
25
10
15
30
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.  
The examiner stated that pure-tone audiometry revealed a 
moderate sensorineural drop at 4000 Hz. for the right ear and 
a mild to moderate sensorineural drop at 3000 and 4000 Hz. 
for the left ear.  The diagnosis was high frequency hearing 
loss bilaterally, greater in the left accompanied by 
bilateral tinnitus.  Having reviewed the claims folder, the 
examiner stated that it was possible that the veteran's 
described tinnitus was a symptom of his high frequency 
sensorineural hearing loss which was possibly the result of 
excessive noise exposure.

In October 1997, the noncompensable disability ratings 
assigned to the veteran's service-connected residuals of 
lacerations to the 3rd, 4th, and 5th fingers of the right hand 
and hearing loss of the right ear were continued.  Service 
connection for a rash of the groin, elevated blood pressure, 
and tinnitus were also denied.  A supplemental statement of 
the case was mailed to the veteran in October 1997.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and cardiovascular disease 
to include hypertension becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

1.  Rash of the Groin and Hypertension

In the instant case, what is lacking under the Caluza/Savage 
tests is medical evidence that the veteran currently suffers 
from a rash of the groin or elevated blood pressure 
(hypertension).  The veteran has submitted no medical 
evidence that he currently has any disability affecting his 
blood pressure or the skin of his groin area.  His opinion, 
standing alone, is insufficient to establish the presence of 
a current chronic disability related to the alleged high 
blood pressure reading taken in service.  His assertion that 
he suffers from a chronic rash of the groin due to the tinea 
cruris infections that he received treatment for during his 
military service also lacks sufficient probative value.  
There is no evidence that he is a medical professional.  
Therefore, he lacks the expertise to render a medical opinion 
regarding the cause of his alleged skin rash or blood 
pressure problems.  See Espiritu v. Derwinski.  

The Court has held, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), that in the absence of proof of a present disability, 
there can be no valid claim for service connection.  An 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease, injury or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement to service connection to 
cases where there is resulting disability.  Accordingly, the 
veteran's claim of service connection for a rash of the groin 
and elevated blood pressure must be denied.  Should the 
veteran obtain medical evidence that he has a rash of the 
groin or elevated blood pressure, and that relates either of 
those conditions to his military service, such evidence may 
be a basis for reopening his claim.

The Board notes that there is an indication that the veteran 
was afforded a medical examination pending service discharge, 
and that the report of that examination is not of record.  
The Court has stated that the VA is responsible for 
attempting to provide or obtain evidence when such evidence 
may be in the control of the Federal Government.  Murphy v. 
Derwinski at 82 (1990).  Nevertheless, as the claims for 
service connection for a rash of the groin and elevated blood 
pressure are being denied on the basis that there is no 
medical evidence showing the presence of either condition, 
the Board finds that no useful purpose would be served in 
Remanding the matter to obtain the veteran's alleged 
discharge examination.

2.  Tinnitus

The veteran's claim for service connection for tinnitus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has presented a 
claim that is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court held that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  It is the Board's 
responsibility to weigh the evidence.  The Board also has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

Here, application of the above laws and regulations warrants 
a grant of service connection.  Although service medical 
records are negative for complaints, treatment, or diagnosis 
of tinnitus, post-service medical records provide clear 
evidence of a current diagnosis of chronic bilateral 
tinnitus.  In this regard, the Board finds that the medical 
evidence of record tends to link the veteran's currently 
diagnosed bilateral tinnitus with his high frequency 
sensorineural hearing loss, for which he is currently 
service-connected in his right ear.  Specifically, the report 
of the August 1997 VA audiological examination indicated that 
it was "possible" that the veteran described tinnitus was a 
symptom of his high frequency sensorineural hearing loss, and 
that said hearing loss was possibly the result of excessive 
noise exposure.  The claims folder contains no opinion to the 
contrary.  As such, the Board is satisfied that the balance 
of the evidence warrants a grant of service connection on 
these facts.




B.  Increased Evaluations

The Board initially finds that the veteran has submitted 
well-grounded, or plausible, claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the examinations were adequate concerning the 
issues at hand, and that there is no indication that there 
are relevant post-service medical records available that 
would support the veteran's claims.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must  therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's  ordinary activity. 

1.  Residuals of Lacerations of the Fingers of the Right Hand

The residuals of the veteran's lacerations to the 3rd, 4th, 
and 5th fingers of his right hand are currently evaluated as 
noncompensable under Diagnostic Code 7805 which directs that 
the rating should be assigned based on limitation of function 
of the part affected.  Other applicable Diagnostic Codes 
which the veteran's disability may be evaluated include the 
following:

7803 Scars, superficial, poorly 
nourished, with repeated 
ulceration..................................................... 
10

7804 Scars, superficial, tender and 
painful on objective 
demonstration................................................
. 10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

In every instance where the schedule does not provide a 
noncompensable (zero percent) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31 (1999).

The Board finds that the current disability picture presented 
with respect to the residuals of lacerations to the 3rd, 4th, 
and 5th fingers of the right hand does not support the 
assignment of a compensable rating.  The clinical findings on 
examination for VA purposes conducted in June 1996 are 
entirely negative for any signs of tenderness, repeated 
ulceration, or functional impairment associated with the 
residuals of the veteran's lacerations.  The June 1996 VA 
hand examination indicated that the veteran had a full range 
of motion of the affected fingers in all ranges of motion.  
The grip strength of the right hand was good.  Scars 
themselves were nontender.  The examiner concluded that the 
lacerations of the three fingers of the right hand caused no 
functional impairment.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for the residuals of lacerations to the 3rd, 4th, and 
5th fingers of the right hand.  Consideration has been given 
to assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered also the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
residuals of lacerations to the 3rd, 4th, and 5th fingers of 
the right hand do not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.



2.  Hearing Loss of the Right Ear

The veteran's right ear hearing loss has been rated 
noncompensable pursuant to Diagnostic Code 6100, hearing 
impairment.  In this regard, the Board notes that, during the 
pendency of this appeal, VA issued new regulations for 
evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); see also Fischer v. West, 11 Vet. 
App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its decision awarding a 
noncompensable evaluation.  Therefore, the regulations were 
not applied by the RO.  Nor did the RO apply or discuss them 
in its supplemental statement of the case in October 1997.  
Prior to reaching the analysis of this claim on the merits, 
the Board has considered whether or not the veteran would be 
prejudiced if the Board proceeded with appellate 
consideration of the claim without prior consideration of the 
new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
an increased evaluation for his right ear hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.  Further, the Board 
finds that the revisions made to 38 C.F.R. § 4.86 pertained 
to only exceptional patterns of hearing loss, and that 
consideration of these newly developed criteria would by no 
means affect the outcome of the veteran's claim in this case.  
In sum, the Secretary has stated that 

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations.  We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service-connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiological examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 including 
Diagnostic Codes 6100 to 6110.  In situations where service 
connection has been granted for hearing loss in only one ear, 
compensation is payable for the combination of the service-
connected and the non-service-connected disabilities as if 
both disabilities were service connected only if there is 
total deafness in both ears.  38 U.S.C.A. § 1160 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.383(a) (1999).  Otherwise, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provision of § 3.383.  
See 38 C.F.R. 4.85(f) as revised on June 10, 1999 (in essence 
adopting the VA General Counsel opinion set forth in 
VAOPGCPREC 32-97 (Aug. 29, 1997)).  

In this case, service connection is in effect for hearing 
loss of the right ear only, and the veteran does not have 
total deafness in both ears.  Accordingly, for rating 
purposes, the non-service-connected left ear will be assigned 
a Level I designation.  

Based on the results of the August 1997 VA audiological 
evaluation, the veteran's scores compute to a Level I hearing 
loss in the service-connected right ear.  Since the non-
service-connected left ear is assigned a Level I designation 
for rating purposes, a noncompensable rating is assignable 
for the service-connected hearing loss of the right ear.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
including Diagnostic Code 6100 (1999).  The RO has applied 
the rating schedule accurately, and there is no basis for 
assignment of a higher evaluation.  In so deciding, 
consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the assignment of a 
compensable evaluation in this case on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as the service-
connected right ear hearing loss does not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.


ORDER

Entitlement to service connection for a rash of the groin is 
denied.

Entitlement to service connection for elevated blood pressure 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable evaluation for the service-
connected residuals of lacerations to the 3rd, 4th, and 5th 
fingers of the right hand, on appeal from the initial 
evaluation, is denied.

Entitlement to a compensable evaluation for service-connected 
hearing loss of the right ear, on appeal from the initial 
evaluation, is denied.



		
	K. Osborne
	Acting Member, Board of Veterans' Appeals



 

